                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                         CIVIL ACTION NO. 1:19-CV-00126-DSC


 ROBERT MARKLE,                                   )
                                                  )
                    Plaintiff,                    )
                                                  )       MEMORANDUM AND ORDER
                                                  )            OF REMAND
 v.                                               )
                                                  )
 ANDREW SAUL,                                     )
                                                  )
                  Defendant.                      )



       THIS MATTER is before the Court on Plaintiff’s “Motion for Summary Judgment”

(document #9) and Defendant’s “Motion for Summary Judgment” (document #12), as well as the

parties’ briefs and exhibits.

       The parties have consented to Magistrate Judge jurisdiction pursuant to 28 U.S.C. § 636(c)

and these Motions are ripe for disposition.

       Having fully considered the written arguments, administrative record, and applicable

authority, the Court finds that Defendant’s decision to deny Plaintiff Social Security benefits is not

supported by substantial evidence. Accordingly, the Court will grant Plaintiff’s Motion for

Summary Judgment; deny Defendant’s Motion for Summary Judgment; reverse the

Commissioner’s decision; and remand this matter for further proceedings consistent with this

Memorandum and Order.




                                                  1
                                       I. PROCEDURAL HISTORY

         The Court adopts the procedural history as stated in the parties’ briefs.

         Plaintiff filed the present action on April 12, 2019. He assigns error to the Administrative

Law Judge’s formulation of his Residual Functional Capacity (“RFC”),1 and specifically to the

ALJ’s failure to account for his “marked” limitation in his ability to interact with others. See

Plaintiff’s “Memorandum ...” at 2, 4-6 (document #10).


                                       II. STANDARD OF REVIEW

         The Social Security Act, 42 U.S.C. § 405(g) and § 1383(c)(3), limits this Court's review of

a final decision of the Commissioner to: (1) whether substantial evidence supports the

Commissioner’s decision, Richardson v. Perales, 402 U.S. 389, 390, 401 (1971); and (2) whether

the Commissioner applied the correct legal standards. Hays v. Sullivan, 907 F.2d 1453, 1456 (4th

Cir. 1990); see also Hunter v. Sullivan, 993 F.2d 31, 34 (4th Cir. 1992) (per curiam). The District

Court does not review a final decision of the Commissioner de novo. Smith v. Schweiker, 795

F.2d 343, 345 (4th Cir. 1986); King v. Califano, 599 F.2d 597, 599 (4th Cir. 1979); Blalock v.

Richardson, 483 F.2d 773, 775 (4th Cir. 1972).

         As the Social Security Act provides, “[t]he findings of the [Commissioner] as to any fact,

if supported by substantial evidence, shall be conclusive.”                42 U.S.C. § 405(g).         In Smith v.

Heckler, 782 F.2d 1176, 1179 (4th Cir. 1986), quoting Richardson v. Perales, 402 U.S. 389, 401

(1971), the Fourth Circuit defined “substantial evidence” thus:


         1The  Social Security Regulations define “Residual Functional Capacity” as “what [a claimant] can still do
despite his limitations.” 20 C.F.R. § 404.1545(a). The Commissioner is required to “first assess the nature and
extent of [the claimant’s] physical limitations and then determine [the claimant’s] Residual Functional Capacity for
work activity on a regular and continuing basis.” 20 C.F.R. § 404.1545(b).



                                                          2
       Substantial evidence has been defined as being “more than a scintilla and do[ing]
       more than creat[ing] a suspicion of the existence of a fact to be established. It
       means such relevant evidence as a reasonable mind might accept as adequate to
       support a conclusion.”

See also Seacrist v. Weinberger, 538 F.2d 1054, 1056-57 (4th Cir. 1976) (“We note that it is the

responsibility of the [Commissioner] and not the courts to reconcile inconsistencies in the medical

evidence”).

       The Fourth Circuit has long emphasized that it is not for a reviewing court to weigh the

evidence again, nor to substitute its judgment for that of the Commissioner, assuming the

Commissioner’s final decision is supported by substantial evidence. Hays v. Sullivan, 907 F.2d at

1456 (4th Cir. 1990); see also Smith v. Schweiker, 795 F.2d at 345; and Blalock v. Richardson,

483 F.2d at 775. Indeed, this is true even if the reviewing court disagrees with the outcome – so

long as there is “substantial evidence” in the record to support the final decision below. Lester v.

Schweiker, 683 F.2d 838, 841 (4th Cir. 1982).


                                        III. DISCUSSION OF CLAIM

       The question before the ALJ was whether Plaintiff became disabled at any time. 2 Plaintiff

challenges the ALJ’s determination of his RFC. The ALJ is solely responsible for assessing a

claimant’s RFC. 20 C.F.R. §§ 404.1546(c) & 416.946(c). In making that assessment, the ALJ

must consider the functional limitations resulting from the claimant’s medically determinable



  2Under   the Social Security Act, 42 U.S.C. § 301, et seq., the term “disability” is defined as an:

       inability to engage in any substantial gainful activity by reason of any medically determinable
       physical or mental impairment which can be expected to result in death or which has lasted or can
       be expected to last for a continuous period of not less than 12 months…
       Pass v. Chater, 65 F. 3d 1200, 1203 (4th Cir. 1995).



                                                            3
impairments. SSR96-8p, available at 1996 WL 374184, at *2. The ALJ must also “include a

narrative discussion describing how the evidence supports each conclusion, citing specific medical

facts . . . and nonmedical evidence.” Id.

       Plaintiff has the burden of establishing his RFC by showing how his impairments affect his

functioning. See 20 C.F.R. §§404.1512(c) & 416.912(c); see also, e.g., Stormo v. Barnhart, 377

F.3d 801, 806 (8th Cir. 2004) (“[t]he burden of persuasion . . . to demonstrate RFC remains on the

claimant, even when the burden of production shifts to the Commissioner at step five”); Plummer

v. Astrue, No. 5:11-cv-06-RLV-DSC, 2011 WL 7938431, at *5 (W.D.N.C. Sept. 26, 2011)

(Memorandum and Recommendation) (“[t]he claimant bears the burden of providing evidence

establishing the degree to which her impairments limit her RFC”) (citing Stormo), adopted, 2012

WL 1858844 (May 22, 2102), aff’d, 487 F. App’x 795 (4th Cir. Nov. 6, 2012).

       In Mascio v. Colvin, 780 F.3d 632 (4th Cir. 2015), the Fourth Circuit held that “remand

may be appropriate . . . where an ALJ fails to assess a claimant's capacity to perform relevant

functions, despite contradictory evidence in the record, or where other inadequacies in the ALJ's

analysis frustrate meaningful review.” 780 F.3d at 636 (quoting Cichocki v. Astrue, 729 F.3d 172,

177 (2d Cir. 2013)). This explicit function-by-function analysis is not necessary when functions

are irrelevant or uncontested. See also Monroe v. Colvin, 826 F.3d 176, 179 (4th Cir. 2016) (“an

ALJ must build an accurate and logical bridge from the evidence to his conclusions.”) (internal

quotations omitted); Radford v. Colvin, 734 F.3d 288, 296 (4th Cir. 2013) (it is “not our province

–nor the province of the district court – to engage in these [fact-finding] exercises in the first

instance.”).

       The ALJ found that Plaintiff was limited to a reduced range of light work with numerous



                                                4
mental limitations. They include a restriction to simple tasks, adapting to only routine changes in

the work setting, no public interaction and only occasional interaction with co-workers or

supervisors. (Tr. 20). He also found that Plaintiff suffered from a “marked limitation” in his ability

to interact with others. (Tr. 19). The ALJ questioned the Vocational Expert regarding the impact

of a “substantial loss or marked loss in his ability to perform at least one of the basic mental

demands that are required by unskilled work and I assume I don’t need to list those demands for

you.” (Tr. 83). The V.E. responded that if in addition to the ALJ’s previous hypothetical (which

became the RFC) Plaintiff suffered from such a marked loss, he would be unemployable. Id.

       Without further discussion at the hearing, the ALJ found Plaintiff capable of performing

the jobs of marker, routing clerk and photocopy machine operator (Tr. 28) despite the V.E.’s

testimony. This inconsistency is not resolved in the ALJ’s decision.

       Defendant argues that “[t]he ALJ’s finding of marked limitation in the area of interacting

with others does not necessarily indicate or mean that Plaintiff had a marked loss in his ability to

respond appropriately to supervision (or supervisors) and coworkers.” Defendant’s “Memorandum

…” at 6 (document #13) (emphasis added). Defendant invites the Court to find that “[c]ontext

supports the understanding that a rating of marked limitation in the area as a whole does not

necessarily indicate or mean that the claimant has marked limitation in his ability to perform every

(or any given) activity that is encompassed by the area.” Id.

       The Court declines to reconsider the evidence or speculate as to the ALJ’s analysis.

Monroe, 826 F.3d at 179 (“an ALJ must build an accurate and logical bridge from the evidence to

his conclusions.”) (internal quotations omitted); Radford, 734 F.3d at 296 (it is “not our province

–nor the province of the district court – to engage in these [fact-finding] exercises in the first



                                                  5
instance.”).

        The Court concludes that this matter must be remanded for a new hearing. By ordering

remand pursuant to sentence four of 42 U.S.C. § 405(g), the Court does not forecast a decision on

the merits of Plaintiff’s application for disability benefits. See Patterson v. Comm'r of Soc. Sec.

Admin., 846 F.3d 656, 663 (4th Cir. 2017). “Under § 405(g), ‘each final decision of the Secretary

[is] reviewable by a separate piece of litigation,’ and a sentence-four remand order ‘terminate[s]

the civil action’ seeking judicial review of the Secretary's final decision.” Shalala v. Schaefer, 509

U.S. 292, 299, 113 S. Ct. 2625, 2630-31, 125 L.Ed. 2d 239 (1993) (quoting Sullivan v. Hudson,

490 U.S. 877, 892, 109 S.Ct. 2248, 2258, 104 L.Ed.2d 941 (1989)).

                                                  IV. ORDER

        NOW THEREFORE IT IS ORDERED:

        1.       Plaintiff’s “Motion for Summary Judgment” (document #9) is GRANTED;

Defendant’s “Motion for Summary Judgment” (document #12) is DENIED; and the

Commissioner’s decision is REVERSED. This matter is REMANDED for a new hearing

pursuant to Sentence Four of 42 U.S.C. § 405(g).3

        2.       The Clerk is directed to send copies of this Memorandum and Order to counsel for

the parties.
                                              Signed: January 7, 2020




        SO ORDERED.



   Sentence Four authorizes “a judgment affirming, modifying, or reversing the decision ... with or without
   3

remanding the cause for a rehearing.” Sullivan v. Finkelstein, 496 U.S. 617, 625 (1990).



                                                         6
